United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Fort Belvoir, VA 22060,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-2049
Issued: September 25, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On September 13, 2011 appellant filed a timely application for review of the Office of
Workers’ Compensation Programs’ (OWCP) decision dated June 24, 2011. On November 2,
2011 the Board served the Director of OWCP with a copy of the application for review and
requested that the Director transmit the case record to the Board in accordance with the Board’s
Rules of Procedure.1 The Board has now been informed by OWCP that the physical portion of
this case record cannot be located.
The Board, having duly considered the matter, finds that the appeal docketed as
No. 11-2049 is not in posture for decision as the Board is unable to render a fully informed
adjudication of the case. The Board, therefore, finds that the case must be remanded to OWCP
for proper assemblage and reconstruction of the case record to be followed by an appropriate
decision.

1

20 C.F.R. § 501.4.

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs (OWCP) dated June 24, 2011 is set aside and the case is remanded for
further proceedings consistent with this order of the Board.
Issued: September 25, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

